Citation Nr: 1542671	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a low back disability.
 
4.  Entitlement to an initial compensable rating for left eye vitreal floater, status post left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps  from July 1948 to July 1949 and from May 1951 to June 1959, and he served in the United States Coast Guard from July 1959 to July 1968.  His awards and decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2014, the Board remanded these matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The most probative medical evidence does not show that a low back disorder was present in service or within one year following discharge from service, and the only medical opinion evidence does not establish a nexus or link between any current low back disability and active service.  Neither a continuing low back disorder nor arthritis were shown in service or until many years thereafter.

2.  The Veteran's corrected visual acuity for distance has been no worse than 20/40 for the left eye.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.3090 (2015).

2.  The criteria for an initial compensable rating for left eye vitreal floater, status post left eye injury, are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.79, Diagnostic Codes 6026-6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2008 and in May 2015. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Private medical records identified by the Veteran have been associated with the claims file.  In June 2015, additional private records identified by the Veteran from Dr. Q. Law were requested by the RO for dates of treatment from 1978 to 1990.  Later that month, the provider responded with additional medical records, noting that all available records were attached.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained  examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

With respect to combat Veterans, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and shall resolve every reasonable doubt in favor of the Veteran.  Service connection of the injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The statute does not establish service connection for a combat Veteran.  It aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

The Veteran contends that he has a low back disability as a result of plane crashes during military service. 

The service medical records include physical examination reports dated from July 1949 to December 1958 physical examination reports show that the Veteran's spine was evaluated as clinically normal. 

A May 1952 casualty report notes that the Veteran was wounded in action and sustained multiple lacerations to the left side of the face and was evacuated to a hospital ship.

An October 1957 service treatment record notes that the Veteran was a pilot of an aircraft that experienced mechanical failure and went down.  No apparent injury was sustained.  Physical examination was essentially negative upon his reporting to sick bay following the accident.  He was administered two ounces of medicinal brandy and was grounded for twenty-four hours in accordance with existing regulations.  He was seen the following day and found to be physically qualified and aeronautically adapted for duty involving flying in the actual control of an aircraft.  A special duty medical abstract notes that the Veteran was suspended from special duty due to an aircraft accident from October 16 to October 17, 1957. 

In a December 1958 contemporaneous self-report of medical history, the Veteran stated that he was in excellent mental and physical health.  It was noted that the Veteran received lacerations to the left side of his face and eye after being hit by enemy anti-aircraft fire on May 14, 1952 and that he was grounded after an aircraft accident in October 1957 for one day.  The Veteran's June 1959 separation physical examination report shows that his spine was evaluated as clinically normal.  

April 1962, February 1963, April 1964, January 1965, March 1967 and January 1968 annual physical examinations each note that the Veteran's spine was evaluated as clinically normal.  

A May 1962 medical record notes that the Veteran reported to sick bay with complaints of having pain in the left chest and back.  The impression was that the cause was unknown.  He was again seen in June 1962 with the same complaints.  An abstract of medical history notes pain in the lower back with treatment from May 31, 1962, to June 5, 1962.  

A January 1968 record notes that the Veteran was struck in the neck anteriorly about nine months earlier and since then he has had intermittent dysphagia.  

The Veteran's May 1968 medical examination for retirement evaluated the Veteran's spine as clinically normal.

An August 2003 private medical record notes that the Veteran complained of left-sided chest pain radiating through to the back.  Atypical chest pain was diagnosed.  No back disability was noted.  A December 2003 record notes that the Veteran had joint pains and stiffness and was diagnosed with degenerative joint disease, but it was not indicated whether that was in reference to the back.  

A May 2005 private medical record notes that the Veteran was seen for complaints of joints pains in the right knee, but denied back or neck pain.  

In April 2008, the Veteran submitted a claim for service connection for a low back disability, indicating the onset was in 1952 and that he continued to receive treatment to the present.  

In a June 2008 statement, the Veteran asserted that in May 1952 while flying a combat mission he was hit on the left side, causing Plexiglas to hit the left side of his face and eye. He flew back to the first available airfield and made a crash landing, skidding off the end of the runway.  He stated that he hit his head, knocking him unconscious.  

The Veteran was provided a VA spine examination in November 2008 in which the Veteran asserted that he injured his low back in several crashes while in service.  The examiner noted a review of the claims file, to include service treatment records, and found that there was no indication of a low back injury.  X-rays revealed disease and degenerative facet disease.  In a December 2008 addendum, the November 2008 examiner opined that the Veteran's lumbar spine degenerative disc disease with degenerative joint disease was less likely than not caused by or the result of the lumbar strain diagnosed while in military service.

A June 2015 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine, noted as spondylosis in 2008.  The examiner opined that it was less likely as not that the Veteran's degenerative disease of the lumbar spine was caused by or a result of any back injury in service.  That was the opinion because the service treatment records were silent for any back injuries that could be the cause of any current chronic back condition and the medical records did not show that any back condition was diagnosed within two years of separation from service.  The examiner further cited to medical literature finding an increase in disc degeneration to 98 percent at age 70, based on macroscopic disc degenerative grades of 600 autopsy specimens.  
 
After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.

Despite the Veteran's contentions, his service treatment records from active service show treatment for his back only during a brief period of one week in May 1962, and there was no evidence of a chronic condition or diagnosed disability during active service.  Although there are numerous service treatment records for various other ailments, there are no further complaints, treatment, abnormalities, or diagnosis referable to any back problems during the Veteran's more six years of remaining active service.  Had he been having low back pain as he claimed, the Board finds it likely that he would have mentioned that when being seen by medical personnel during service.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

With regard to continuity of symptomatology, after service, the Veteran first complained of back symptoms in an August 2003 private medical record, that were found to be related to atypical chest pain.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Even if the Board were to find that the Veteran first had complaints pertaining to his back in August 2003, that period is more than one year after separation from service and beyond the presumptive time period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2015).

Moreover, the Board notes that the only medical opinions to address the probability of a medical relationship between any back disability and service weighs against the claim.  The Board finds that the June 2015 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, examination, and review of pertinent medical literature.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's low back disability is not related to service or any incident during service. 
 
While the Veteran is competent to report symptoms of a low back disorder, he is not competent to relate a current low back disorder to active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay assertions do not provide probative evidence that it is at least as likely as not that any low back disorder is related to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In service, the Veteran sustained an injury to the left eye during a plane crash in 1952 that required removal of multiple foreign bodies.  The RO granted service connection for status post left eye injury, diagnosed as left eye vitreal floater on VA examination, and rated the disability 0 percent pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6099-6066, the criteria used to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79, Diagnostic Code 6099-6066 (effective Dec. 10, 2008).   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  Where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

The Board notes that the left eye claim arises from the Veteran's April 2008 claim for service connection for a "vision condition."  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75  to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by VA on or after December 10, 2008.  73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As this claim was filed before that date, the changes are not applicable and the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, 4.84a (2008).  Thus, the former eye criteria under Diagnostic Code 6079, used to rate impairment of central visual acuity under the prior regulations, corresponds to Diagnostic Code 6066 under the revised regulations and are for application.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a , Diagnostic Codes 6061- 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 

A 0 percent rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a , Diagnostic Codes 6078, 6079 (2008).  Corrected visual acuity of 20/40 is considered 0 percent disabling under Diagnostic Code 6079.

A November 2008 VA eye examination report shows that visual acuity best corrected in the right eye of 20/25, near and 20/30, far; left eye was 20/20, near, and 20/20, far.  Visual fields to confrontation were full.  Vitreal floater was not visually significant.  

A June 2015 VA eye examination report shows that the Veteran was diagnosed with vitreous floater and ocular migraine.  Visual acuity in the left eye, corrected distance, and corrected near vision were 20/40 in the left and right eyes.  The Veteran's pupil diameter was 4 millimeters in each eye, and pupils were round and reactive to light.  Slit lamp, external, and internal eye examinations were normal.  The Veteran did not have a visual field defect, loss of a visual field, or scotoma.  The examiner concluded that the Veteran's eye condition did not have any impact on his ability to work.  The examiner explained that the Veteran's ocular health was within normal limits in each eye, but positive for vitreal floater in the left eye most likely secondary to confirmed trauma.  The vitreal floater was not visually significant.  Ocular migraines were not aggravated or caused by the reported trauma, and the conditions were not related.  

In this case, the only pertinent findings of record are included in the November 2008 and June 2015 VA examinations which show that the Veteran's corrected distant vision was reported to be 20/40 in the left eye, which equates to a 0 percent rating.  Therefore an initial compensable rating is not warranted. 

In determining that an initial higher disability is not warranted in this case, the Board acknowledges the Veteran's reports of experiencing ocular migraine.  However, the objective medical evidence does not show that symptom is due to the left eye trauma in service or his service-connected left eye disability.  Service connection has not been established for ocular migraine.

Accordingly, the Board finds that the criteria for an initial compensable rating for service-connected left eye vitreal floater, status post left eye injury, have not been met at any point since the effective date of the grant of service connection.  The preponderance of the evidence is against the claim for an initial compensable rating and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for a service-connected left eye disability.  There is no objective evidence showing that either condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The examiner found that the condition did not have effects on employment.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for his left eye disability is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.





ORDER

Entitlement to service connection for a low back disability is denied.
 
Entitlement to an initial compensable rating for left eye vitreal floater, status post left eye injury, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for bilateral hearing loss and tinnitus.  

In a December 2008 VA audiology examination, the examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of in-service acoustic trauma.  The examiner's rationale was "based on the service treatment record evidence and the conceded history of military noise exposure."  

In December 2014, the Board found that the rationale was inadequate and remanded for an additional examination and etiological opinion.  

In a June 2015 VA hearing loss and tinnitus examination report, the VA examiner noted that the Veteran was exposed to small arms fire and noise from aircraft during service without hearing protection and that he denied post service civilian and recreational noise exposure.  The examiner noted that induction testing showed normal hearing ability, bilaterally, and testing during service showed continued normal hearing in both ears.  Discharge testing in May 1968 showed hearing within normal limits in each ear.  No major threshold shifters were noted.  The examiner opined that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during service.  The examiner opined that it was less than likely that the hearing loss was due to service noise exposure.  The Veteran reported constant bilateral tinnitus of gradual onset.  The examiner opined that it was less likely than not (less than 50 percent probability) that tinnitus was caused by or a result of service noise exposure.  The rationale was that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during service.  As there was no hearing loss or significant threshold shift, there was no noise injury.  In order to opine that tinnitus was caused by service, one would have to accept the scientifically unsubstantiated premise that tinnitus is due to an undiagnosed latent noise injury.  Such an opinion would be in direct contradiction with the objective evidence of the audiogram.

Initially, the Board notes that the fact that hearing loss and tinnitus were not shown in service is not a sufficient basis to opine that current hearing loss and tinnitus are not related to service.  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993). That also applies to tinnitus.  In addition, examiner did not consider the Veteran's contentions that he first noticed hearing loss and tinnitus in service and that his hearing loss and tinnitus had continued since that time. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  The Board finds that the December 2008 and June 2015 VA examiner's opinions are incomplete and that a new opinion must be obtained.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA audiology examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss and tinnitus had their onset in service, was aggravated by service, or are otherwise related to any incident of service, to include conceded noise exposure during service.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology, and specifically the Veteran's contention that he experienced hearing loss and tinnitus in service and has continued to experience hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any bilateral hearing loss or tinnitus, that should be stated.  

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


